 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    JARED ZAMZOW,                                           Case No. 20-CV-58-RSL

10                         Plaintiff,                         ORDER VACATING ORDER
11                    v.                                      OF DISMISSAL

12    WELLS FARGO COMPANY,
13                         Defendant.
14
15         On March 26, 2020, plaintiff timely filed his third amended complaint. See Dkt. #15.
16 Plaintiff has now cured the venue defect identified in the Court’s January 16, 2020 Order to
17 Show Cause (Dkt. #3) and subsequent Order of Dismissal (Dkt. #10). Accordingly, the Court’s
18 Order of Dismissal (Dkt. #10) is VACATED. The Clerk of Court is directed to REOPEN this
19 case. Defendant shall file and serve its responsive pleading in accordance with Fed. R. Civ. P.
20 12.
21         DATED this 30th day of March, 2020.
22
23                                                  A
                                                    Robert S. Lasnik
24
                                                    United States District Judge
25
26
27
28

     ORDER VACATING ORDER OF DISMISSAL - 1
